Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT, dated as of February 1, 2008, is by and between TREX COMPANY,
INC. (hereinafter referred to as the “Company”) and HAROLD F. MONAHAN
(hereinafter referred to as “Consultant”).

Recitals

Contemporaneously herewith, Consultant has advised the Company that he will be
retiring as Executive Vice President – Materials and Engineering of the Company
effective March 10, 2008. The Company desires that the Consultant provide
consulting services to the Company after his retirement, and Consultant has
agreed to do so.

The parties agree as follows:

1. Consulting Services. Consultant’s duties hereunder shall include consulting
services relating to his areas of responsibility while employed by the Company;
principally manufacturing, engineering and raw material sourcing. Consultant
shall provide services for 5 days each calendar month pursuant to a schedule
mutually satisfactory to both Consultant and the Company, provided that in the
event Consultant actually provides (a) less than 5 days of service in any
calendar month, Consultant shall be obligated to make up such day(s) in the
following month(s), and (b) more than 5 days (plus any days carried over from
prior months) of service in any calendar month, Consultant shall receive an
additional $2,000 per day, above and beyond that provided for in Section 2, for
each day in excess of 5. For the month of March 2008, Consultant shall provide
services for 3 days, provided that if Consultant works either less or more than
3 days in such month, the provisions of the preceding sentence shall apply.
Consultant shall also be available for a reasonable amount of telephone
consultation.

2. Consulting Fees. The Company shall pay Consultant at the rate of $10,000 per
calendar month. For the month of March 2008, the Company shall pay Consultant
$6,000. The Company shall pay Consultant within 5 days after the end of each
month for services provided during such month.

3. Expenses. In addition to the payment of consulting fees pursuant to Section 2
above, Consultant shall be reimbursed by the Company for reasonable business
travel expenses incurred in connection with the performance of services
hereunder, provided that prior approval by the Company for such expenses was
obtained, and appropriate receipts are presented to the Company.

4. Term and Termination. Consulting services hereunder shall commence on
March 11, 2008 and shall continue until December 31, 2008, or such alternate
later date as the parties may mutually agree. Notwithstanding the foregoing,
(a) either party may



--------------------------------------------------------------------------------

terminate this Agreement at any time, with or without cause, upon 30 days
written notice to the other party, (b) the Company may terminate this Agreement
immediately with “cause” upon written notice to Consultant, and (c) this
Agreement shall terminate upon the death or disability of Consultant. As used in
this Agreement, the term “cause” shall include but not be limited to
Consultant’s unreasonable refusal to perform the duties reasonably assigned to
him under this Agreement. Upon termination of this Agreement for any reason,
Consultant shall be paid for all consulting fees earned prior to termination.
The provisions of Sections 5, 6 and 7 shall survive termination of this
Agreement.

5. Relationship. In performing his obligations hereunder, Consultant
acknowledges and agrees that he is an independent contractor and not an agent or
employee of the Company. Consultant further acknowledges and agrees that he is
responsible for his own estimated and self-employment taxes, and that he shall
be treated as an independent contractor for all purposes, including but not
limited to federal and state taxation, withholding taxes, unemployment
insurance, and workers’ compensation and disability insurance. Consultant
understands that as an independent contractor he is not entitled to participate
in any employee benefit plans or programs of the Company.

6. Covenants. In consideration of the fees to be received pursuant to Section 2
hereof, Consultant agrees as follows:

(a) During the term of this Agreement and for a period of 2 years thereafter,
Consultant will not, directly or indirectly, anywhere in the United States,
compete with the Company, or become an interested party, as shareholder,
director, officer, employee, partner, consultant, investor or otherwise, in any
business which competes with the Company in the manufacture or sale of wood,
plastic or wood-plastic composite decking, railing, fencing and/or outdoor trim
products; and

(b) During the term of this Agreement and at any time thereafter, Consultant
will not disclose to any person or use for his own benefit any information
concerning the customers, suppliers, price lists, catalogs, products,
operations, trade secrets, know-how, “Developments” (as defined in Section 7
below), sales techniques or other business related information of the Company;
and

(c) During the term of this Agreement and for a period of 2 years thereafter,
Consultant will not induce or attempt to influence any employee of the Company
to terminate employment with the Company or to enter into any employment or any
other business relationship with any other person (including Consultant),
business, firm, corporation, partnership or other entity.

Consultant acknowledges that he has received fair and adequate consideration for
the covenants contained in this Section. Consultant agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the



--------------------------------------------------------------------------------

purposes and spirit of this Agreement. Consultant further acknowledges and
agrees that in the event of a breach or threatened breach by him of the
provisions of this Section, the Company would have no adequate remedy at law and
would suffer substantial and irrevocable damages. Accordingly, Consultant hereby
agrees that in such event, the Company shall be entitled to temporary and/or
permanent injunctive relief, without the necessity of proving damage, to enforce
the provisions of this Section, all without prejudice to any and all other
remedies which the Company may have at law or in equity and which the Company
may elect or invoke.

7. Developments. Consultant agrees that all ideas, inventions, trade secrets,
know-how, documents and data (“Developments”) developed pursuant to Consultant’s
services provided pursuant to this Agreement shall remain and become the
exclusive property of the Company. Consultant agrees to provide all reasonable
assistance to the Company in perfecting and maintaining its rights to the
Developments. The Company shall have the right to use the Developments for any
purpose without any additional compensation to Consultant.

8. General Provisions. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns and legal
representatives; provided, however, that this Agreement is personal to
Consultant and neither this Agreement nor Consultant’s rights hereunder may be
assigned by him. This Agreement may be amended or modified only by a written
instrument executed by each of the parties hereto. This Agreement sets forth the
entire agreement and understanding of the parties hereto, and supersedes all
prior agreements, arrangements and understandings, written or oral, relating to
the subject matter hereof. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia. The parties agree that
any controversy arising hereunder shall be determined by the Courts of the
Commonwealth of Virginia, and both parties hereby submit and consent to the
jurisdiction of said Courts and agree that venue for any action arising
hereunder shall lie in Frederick County, Commonwealth of Virginia or the U.S.
District Court for the Western District of Virginia (Harrisonburg Division).

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

TREX COMPANY, INC. By:  

/s/ Ronald W. Kaplan

Title:   President and Chief Executive Officer

/s/ Harold F. Monahan

Harold F. Monahan